Exhibit 10.1
(LIGHTINGSCIENCE LOGO) [d66808d6680801.gif]
February 2nd, 2009
Roland Bopp
6 Sherman Avenue
Bronxville, NY 10708
Dear Roland,
We are pleased to present the following offer of employment. This letter will
summarize and confirm the details of our offer to join Lighting Science Group
Corporation (LSGC).
Position: Your job title will be Chief Operating Officer. You will report to
Govi Rao, Chairman and CEO commencing on March 1, 2009 or earlier. You will work
from our Westampton, NJ office.
Base Compensation: Your bimonthly salary will be $9375.00 (which equates to
$225,000.00 annually), less standard payroll deductions and all required
withholdings in accordance with LSGC’s payroll policies.
Performance Bonus: You will be eligible to participate in LSGC’s performance
bonus plan(s) up to 40% of your base salary, based on a combination of company
performance and personal achievements as agreed with your manager during your
introductory sessions.
Long Term Incentive Plan (LTIP): You will be eligible to participate in LSGC’s
long term incentive plan which will include grants of 150,000 shares of
restricted stock and 75,000 options. All grants are subject to approval by
LSGC’s Board of Directors. You will also be eligible for future awards based on
company and individual performance and in line with the company’s policies on
LTIP.
Benefits: LSGC currently offers a suite of benefits for you and your qualified
dependents including medical, dental, vision and life insurance options.
Eligibility for these benefits will be the first day of employment.
Additionally, you are eligible for paid sick time off and paid holidays. You
will accrue vacation at the rate of 4 weeks per year. Additional details
regarding benefits will be provided from Human Resources upon commencement of
employment.
Housing: LSGC will assist you in finding and will pay for the rental of an
apartment in the Westampton area. We will limit the expense to a reasonable cost
given the market rates for the area and your specific needs.
Car Allowance: LSGC will pay up to 75% of the price of a car lease, not
exceeding $1200 per month for one year.
Required Documentation: To comply with the government-mandated confirmation of
employment eligibility, you will be required to complete an I-9 Employment
Eligibility Verification form. Please bring the required I-9 documents with you
on your first day of employment.
At Will Employment: Please understand, as stated in all job offers, Lighting
Sciences Group Corporation is an employment-at-will company. As you know, this
means that you or LSGC may terminate your employment at any time, for any reason
or for no reason with or without notice. Accordingly, this letter is not a
contract or commitment for continued employment. LSGC also reserves the right to
amend its plans or programs at any time.

1



--------------------------------------------------------------------------------



 



(LIGHTINGSCIENCE LOGO) [d66808d6680801.gif]
Severance: If you are terminated due to change of control, you will receive
severance equivalent to six months of base pay. If you are terminated for
reasons other than change of control or cause, you will receive severance
equivalent to three months of base pay. In either case, severance will be
conditional upon your first executing (and not revoking) a valid waiver and
release of all claims that you may have against LSGC.
“Cause” means your: (a) willful breach of your obligations under this agreement,
which breach you fail to cure, if curable, within (30) days after receipt of a
written notice of such breach; (b) gross negligence in the performance or
intentional non-performance of your material duties to LSGC or any of its
affiliates; (c) commission of a felony or a crime of moral turpitude; (d)
commission of a material act of deceit, fraud, perjury or embezzlement that
involves or directly or indirectly causes harm to LSGC or any of its affiliates;
or (e) repeatedly (i.e., on more than one occasion) being under the influence of
drugs or alcohol (other than over-the-counter or prescription medicine or other
medically-related drugs to the extent they are taken in accordance with their
directions or under the supervision of a physician) during the performance of
your duties to LSGC or any of its affiliates, or, while under the influence of
such drugs or alcohol, engaging in grossly inappropriate conduct during the
performance of your duties to LSGC or any of its affiliates.
If you wish to accept employment at under the terms described above, please sign
and date this letter and return to me no later than February 10th, 2009.
You acknowledge that this offer letter, when accepted by you, will represent the
entire agreement between you and LSGC regarding the terms and conditions of your
employment. The employment terms in this letter supersede any other agreements
or promises made to you by anyone, whether oral or written, and comprise the
final, complete and exclusive agreement between you and LSGC.
If you have any questions regarding this offer, please do not hesitate to
contact me at 917.399.5355 or at lvera@lsgc.com. On behalf of the entire team, I
look forward to your favorable reply and to a productive and enjoyable work
relationship.

            Sincerely yours,
      /s/ Lynn Vera       Lynn Vera, Chief Human Resources Officer           

AGREED TO AND ACCEPTED BY:

     
/s/ Roland Bopp

 
Signed: Roland Bopp
   
 
   


 
Date
   

2